Citation Nr: 1609579	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  11-26 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for skin cancer, to include as due to herbicide exposure, based on substitution.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to June 1971. He died in July 2013. The appellant is his surviving spouse. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In October 2013, within one year of the Veteran's death, the appellant filed a request to be substituted as the claimant. In March 2014, the RO determined that the appellant was an eligible substitute claimant. See 38 U.S.C.A. § 5121A (West 2014). 

In December 2014, the Board remanded the claims to the Agency of Original Jurisdiction (AOJ) for review of additional evidence, readjudication of the claim, and issuance of a supplemental statement of the case (SSOC). In February 2015 an SSOC was issued, and, therefore, the remand was sufficiently complied with. However, in September 2015, the Board again remanded the claim for a medical opinion to address the nexus between the Veteran's skin cancer and herbicide exposure. In October 2015, the VA obtained a medical opinion, and in November 2015 addendum medical opinions were provided. The RO sufficiently ensured that the examiner reviewed the Veteran's claim file, analyzed the relevant evidence, and appropriately answered all of the questions with sufficient rationale and reasoning to support his opinions. Accordingly, the Board's remand instructions have been substantially complied with and the matter is again before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In October 2011, the Veteran filed a VA Form 9 (substantive appeal), where he stated that he did not want a Board hearing. The Veteran's surviving spouse has not requested a hearing before the Board since being substituted as the claimant. Accordingly, a hearing has not been afforded, and the claim is properly before the Board on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.


FINDING OF FACT

Skin cancer was not shown in active service or within one year of separation from such service, and is not shown to be causally or etiologically related to an in-service event, injury or disease, or to be medically associated with herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for skin cancer have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).
Duty to Notify
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in January 2010, prior to the initial unfavorable adjudication in June 2010. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

Duty to Assist
The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). VA and service treatment records have been associated with the claims file. All identified or submitted private treatment records have been associated with the claims file as well. No other relevant records have been identified and are outstanding. As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

In this case, VA's duty to provide an examination was triggered. The Veteran had a diagnosis of skin cancer at the time of his death, and resolving all reasonable doubt in the appellant's favor, the Board finds that the Veteran served in Vietnam during the Vietnam era and it is presumed that he was exposed to herbicide agents, including Agent Orange. While skin cancer is not one of the diseases presumed to be associated with herbicide exposure, a claimant may still establish service connection with proof of actual direct causation. See C.F.R. § 3.309(e); Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). Therefore, the Board sought medical evidence addressing the nexus between the Veteran's skin cancer and herbicide exposure before making its decision. Because the Veteran died in October 2013, a medical opinion without the examination was requested and obtained in October 2015, and two addendum opinions were added to the record in November 2015. Thus, since VA has obtained all relevant identified records and a medical opinion was obtained, its duty to assist in this case is satisfied.

Analysis

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include cancer, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For cancer, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. § 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Finally, service connection can be established based on herbicide exposure. 38 C.F.R. § 3.307(a)(6). For VA purposes, an "herbicide agent" includes the chemicals 2,4-D; 2,4,5-T and its contaminant TCCD; cacodylic acid; and picloram. 38 C.F.R. § 3.307(a)(6)(i). For the purposes of determining herbicide exposure, a veteran who served in qualifying locations is presumed to have been exposed to a herbicide agent. 38 C.F.R. § 3.307(a)(6)(iii). If the veteran is presumed to have been exposed to herbicides, the veteran is entitled to a presumption of service connection for certain disorders. See 38 C.F.R. § 3.309(e). This presumption is specifically limited to those diseases listed. Id. 
VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. See Maxson v. West, 12 Vet. App. 453, 459  (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The appellant contends that the Veteran was entitled to service connection for skin cancer, to include as due to herbicide exposure. Here, the Veteran was diagnosed with skin cancer, to include basal cell carcinoma, squamous cell carcinoma, and malignant fibroxanthoma, with the Veteran's cause of death listed as malignant fibroxanthoma. Appellant contends that the Veteran's skin cancer is due to herbicide exposure. However, the Board finds that service connection for skin cancer is not warranted on a direct or presumptive basis.

Initially, the Board finds that the Veteran is not entitled to service connection on a presumptive basis. The Veteran's service treatment records do not show treatment or a diagnosis of a skin condition. The post-service medical evidence reveals a skin cancer diagnosis in March 2004, more than 30 years after separation from service, with dermatology notes beginning in August 1997. Thus, the Board finds that the Veteran is not entitled to service connection on a presumptive basis as there is no evidence that the Veteran's skin cancer manifested in service, within one year of service separation, or that the Veteran had continuity of symptoms after service. 38 C.F.R. §§ 3.303(b), 3.307. 

Furthermore, the Veteran is also not entitled to presumptive service connection under § 3.307. The Veteran asserted that he served in the Republic of Vietnam for about 60 days, was assigned to the 4th Infantry Division, and was exposed to herbicide agents. Military personnel records do not indicate service in Vietnam, but do include service in Korea, and service treatment records also include treatment in Korea. However, a buddy statement from N.E., the appellant's lay statements, the Veteran's daughter's lay statements, and a photograph that is said to show the Veteran serving in Vietnam, all support the Veteran's contentions that he served in Vietnam. Therefore, resolving reasonable doubt in favor of the appellant, the Board acknowledges that the Veteran served in the Republic of Vietnam during the Vietnam era, and therefore, it is presumed that he was exposed to herbicide agents, including Agent Orange. 38 C.F.R. § 3.307(a)(6)(iii). However, only certain skin diseases, such as chloracne, are presumptively associated with Agent Orange exposure. 38 C.F.R. § 3.309(e). Squamous cell carcinoma, basal cell carcinoma, and malignant fibroxanthoma are not listed as a diseases associated with herbicide exposure for purposes of the presumption. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e). 

Notwithstanding the foregoing, the Veteran is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). In this regard, the Board also finds that the Veteran is not entitled to service connection on a direct basis as there is no competent evidence linking the Veteran's condition to service. As detailed above, the Veteran's service treatment records show no complaints, treatment, or diagnosis of skin cancer. Post-service treatment and VA records reflect diagnoses of squamous cell carcinoma, basal cell carcinoma, and malignant fibroxanthoma. However, the records do not link the Veteran's skin cancer to service or herbicide exposure. 
VA examiner of the October 2015 examination report opined that the "Veteran's diagnosed Malignant Fibroxanthoma was less likely as not (less than 50/50 probability) caused by or the result of his military service, including possible herbicide exposure." The examiner cites a respected medical information resource, and concludes that "the etiology of veteran's skin cancer is unknown. Exposure to ultraviolet light (sun) is suspected." The examiner further notes that the Veteran "most likely did not have prolonged exposure to sunlight while in service. He served in USAF for 3.5 years as a ground radio communication equipment repairman. This would place him in a shop for much of his duty." As for any direct service connection based on exposure to Agent Orange, the examiner notes that "[m]edical literature does not link fibroxanthoma to herbicide exposure and no VA documents are found which link fibroxanthoma to Agent Orange," instead, the leading cause is exposure to ultraviolet light.

VA examination report dated November 2015 indicates that the examiner reviewed all of the available records and provided a clarification of the October 2015 opinion by considering all of the previous private treatment records on file, to include the basal cell and squamous cell carcinoma diagnoses. The examiner opined that the Veteran's "condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness." The examiner noted that excessive sun exposure during service is unlikely, and that the cause of skin cancers involves many risk factors. The examiner included the following explanation from UpToDate, a respected medical information resource:

"Both environmental and genetic factors contribute to the development of [skin cancer]. Exposure to ultraviolet (UV) radiation in sunlight is the most important. Other established risk factors include chronic arsenic exposure, radiation therapy, long-term immunosuppressive therapy, and the basal cell nevus syndrome. "

The examiner concluded, "[i]f environmental factors, such as sunlight exposure, played a role in causing Veteran's skin cancers, it is more likely that such exposure took place in the 33 years after service, rather than the 3.5 years in service." The examiner, however, did not adequately recognize that the Board resolved all reasonable doubt in the Veteran's favor--that he served in Vietnam and that his exposure to Agent Orange was presumed.

Therefore, in a November 2015 VA examination report, the examiner again provided a clarification opinion. Again, the opinion concluded that "the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness." The rationale for the opinion notes that the Veteran's service treatment records are silent to skin issues, and that "private notes show onset of Sun related skin conditions stated by dermatology." Furthermore, the examiner stated, "[t]here is no evidence of skin conditions that are presumptive of Agent Orange or other herbicide exposures to include skin exposure to toxins in service." As for basal cell carcinoma and squamous cell carcinoma, sun exposure is the most important environmental cause, with strong correlations with childhood and adolescent sun exposure. As for malignant fibroxanthoma, exposure to ultraviolet light most likely contributes to its development. The examiner found no nexus between the skin conditions and the Veteran's service.

The Board has also considered the appellant and the Veteran's lay statements concerning the etiology of the Veteran's skin cancer. Lay persons are competent to provide opinions on some medical issues. Kahana v. Shinseki, 24 Vet. App. 428 (2011). However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person. Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). While lay persons are competent to attest to their exposure to Agent Orange and their experiences in service, lay persons are not competent with regard to the etiology of a cancer. Therefore, while it is presumed that the Veteran was exposed to Agent Orange in service, no competent evidence or opinion indicates a nexus between the Veteran's skin cancer and any conceded Agent Orange exposure.

Moreover, the record does not contain evidence of extreme sun exposure in service. Lay statements from the Veteran, the Veteran's wife, the Veteran's daughter, and N.E. do not mention a history of sun exposure in service. Neither the appellant nor the Veteran asserted that the Veteran's skin cancer was due to sun exposure in service. In addition, military personnel and service treatment records, do not mention sun exposure or a history of in-service sunburns.

Without competent and credible evidence of an association between the Veteran's condition and his active duty, including herbicide exposure, service connection is not warranted. As the preponderance of the evidence is against the Veteran's service connection claim, the benefit-of-the-doubt rule does not apply, and the Veteran's service connection claim for skin cancer, to include as due to herbicide exposure is denied. 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for skin cancer, to include as due to herbicide exposure, based on substitution, is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


